Citation Nr: 0918902	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from April 1949 to October 
1952.  The Veteran died in December 1992; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for gunshot wound to the right thigh with 
compound comminuted fracture of the greater trochanter, 
muscle group XIV (rated as 30 percent); gunshot wound to the 
right chest with retained foreign bodies (rated as 20 
percent); and gunshot wound to the abdomen with post 
operative surgical scar, muscle group XIX (rated as 10 
percent).

2.  The Veteran died in December 1992 and the death 
certificate lists the immediate cause of death as malignant 
mesothelioma.

3.  Malignant mesothelioma was not shown in service or for 
many years thereafter, and there is no competent, probative 
evidence establishing a link between the disorder and 
service.

4.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2007 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate a claim for DIC benefits, 
including service connection for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also asked the appellant 
to send any evidence in her possession that pertains to the 
claim.  The June 2007 RO rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Then, an April 2008 post-rating letter advised the appellant 
of the disabilities for which the Veteran had been granted 
service connection during his lifetime and explained the 
evidence and information needed to substantiate a DIC claim 
based on those disabilities as well as on a condition not yet 
service-connected.  After issuance of this letter, and 
opportunity for the appellant to respond, the March 2009 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the appellant is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield, 
20 Vet. App. at 543; see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Board notes that the appellant has not been provided 
specific notice regarding effective dates.  However, because 
the Board's decision herein denies the claim for service 
connection for the cause of the Veteran's death, no effective 
date is being, or is to be, assigned.  Accordingly, there is 
no possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, including those from St. Albans Naval 
Hospital, private medical records, and statements from the 
appellant.  The appellant has not indicated that she has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  In this regard, the Social Security 
Administration advised that there were no medical records for 
the Veteran as he did not file a claim for disability.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

Analysis

The appellant contends that the Veteran's death is related to 
service.  She notes that the Veteran was service-connected 
for residuals of a lung injury, an injury affecting knee 
extension and hip flexion, and an injury affecting flexion 
and lateral motion of the spine.  She asserts that his 
service-connected disabilities were a contributing factor in 
his death.  She specifically asserts that floating shrapnel 
in the chest area was a contributing factor in the 
contraction of mesothelioma.

At the time of the Veteran's death, service connection was in 
effect for gunshot wound to the right thigh with compound 
comminuted fracture of the greater trochanter, muscle group 
XIV (rated as 30 percent); gunshot wound to the right chest 
with retained foreign bodies (rated as 20 percent); and 
gunshot wound to the abdomen with post operative surgical 
scar, muscle group XIX (rated as 10 percent).

The Veteran died in December 1992 and the death certificate 
lists the immediate cause of death as malignant mesothelioma.

The Veteran's service treatment records reflect no complaint, 
finding, or diagnosis of a left lung disorder, to include 
malignant mesothelioma.  He was hospitalized in September 
1950 for penetrating wounds to the right lower chest, 
abdomen, right flank, and right hip.  A healed right 
hemopneumothorax secondary to the chest wound was noted on 
admission.  X-rays showed fluid and pleural reaction in the 
right base and several metallic foreign bodies scattered 
throughout the right chest, including several fragments in 
the soft tissues outside the right chest wall.  The left lung 
field was clear.  Subsequent x-rays showed a penetrating type 
fracture involving the posterolateral portion of the right 
7th rib with about 6 metallic foreign bodies imbedded within 
the right chest cavity, 3 to 4 lying in the region of the 
dorsal apical segment of the right lower lobe and 4 to 5 
lying in the region of the anterior basalar segment of the 
right lower lobe.  There was blunting of the right diaphragm 
with slight elevation and blunting of the right costophrenic 
angle as a result of pleurtic thickening of the diaphragmatic 
attachment to the lateral chest wall.  The left lung appeared 
clear.  A November 1950 entry reflects that the chest was 
clear and resonant to percussion and auscultation.  A 
November 1950 discharge summary reflects that he received 
multiple penetrating wounds to the chest, abdomen, right 
flank, and right hip as a result of mortar fragments in 
September 1950.  The Veteran had no complaints referable to 
the chest.  April 1951 x-rays of the chest showed clear lung 
fields, normal heart and aorta, even-contoured diaphragms, 
two metallic fragments opposite L-2 on the right, and 
numerous metallic fragments in the right lower chest.  No 
other abnormality was noted.  Lastly, an October 1952 
separation examination report reflects a normal evaluation of 
the lungs and chest, and negative chest x-rays.

The above evidence shows that, although the Veteran suffered 
wounds to the right chest in service that caused a 
hemopneumothorax of the right lung, he suffered no injury or 
disease of the left chest or lung.  The left lung field was 
always negative on x-rays.  Thus, no disability of the left 
lung, to include malignant mesothelioma, had its onset in 
service.

Post discharge, a July 1953 VA examination report reflects a 
negative examination of the respiratory system.  X-rays of 
the chest showed no active pulmonary infiltration or 
consolidation.  There was thickening of the lower axillary 
and basal pleura on the right with blunting of the right 
costophrenic angle.  The lateral half of the right 
diaphragmatic leaf was somewhat elevated.  There were several 
opaque foreign bodies of metallic density of varying sizes 
overlying the lower portion of the right chest and over the 
right leaf of the diaphragm.  

August 1953 x-rays of the chest showed 3 small metallic 
foreign bodies in the right mid lung field with a slight haze 
over the right hemothorax as compared to the left which may 
be due to a slight degree of pleural thickening.  The lung 
fields were otherwise essentially negative.  

Then, a January 1992 private hospital discharge summary 
reflects that the Veteran was admitted with shortness of 
breath and cough.  X-rays showed a large left pleural 
effusion.  Lung biopsy was performed.  Cytology showed severe 
dysplastic appearing cells.  Diagnoses were pleural effusion 
and probable carcinoma of the lung.

An October 1992 private hospital note reflects a history of 
asbestos exposure and known malignant left pleural 
mesothelioma.  Social history noted that the Veteran was a 
former smoker with a history of industrial asbestos dust 
exposure.  X-rays showed massive pleural thickening and/or 
tumor in the left chest with a moderate right subpulmonic 
effusion.

A December 1992 private hospital discharge summary reflects 
that the Veteran was treated with comfort measures and 
expired quietly.  Final diagnosis was respiratory failure 
secondary to malignant mesothelioma.

The above evidence shows that the malignant mesothelioma of 
the left lung was diagnosed in 1991, almost 40 years after 
separation from service.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the 
evidence suggests that the malignant mesothelioma may be due 
to the Veteran's post-service smoking and industrial exposure 
to asbestos.  Moreover, the appellant has not presented any 
competent, probative evidence establishing a link between the 
Veteran's malignant mesothelioma of the left lung and 
service.  

Similarly, the appellant has not presented any competent, 
probative evidence indicating that any of the Veteran's 
service-connected disabilities caused or contributed 
substantially or materially to cause his death.  

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant.  While the Board 
does not doubt the sincerity of these assertions, 
unfortunately, none of this evidence provides a basis for 
allowance of the claim.  Matters of diagnosis and etiology 
are within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant is not shown to be other than a layperson without 
the appropriate medical training and expertise, she is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


